696 So. 2d 848 (1997)
STATE of Florida, Appellant,
v.
Reginald DENNIS, Appellee.
No. 96-02635.
District Court of Appeal of Florida, Second District.
April 2, 1997.
Rehearing Denied April 21, 1997.
Robert A. Butterworth, Attorney General, Tallahassee, and Susan D. Dunlevy, Assistant Attorney General, Tampa, for Appellant.
Nick J. Sinardi, Tampa, for Appellee.
PER CURIAM.
The State of Florida appeals the trial court's order excluding in part alleged similar fact evidence. We treat the state's notice of appeal as a petition for writ of certiorari. See State v. Jenkins, 624 So. 2d 354 (Fla. 2d DCA 1993), review denied, 634 So. 2d 624 (Fla.1994). We conclude that the state has failed to demonstrate that "`there has been a violation of a clearly established principle of law resulting in a miscarriage of justice.'" State v. Pettis, 520 So. 2d 250, 254 (Fla.1988) (quoting Combs v. State, 436 So. 2d 93, 96 (Fla.1983)). Accordingly, we deny the petition.
Petition for writ of certiorari denied.
PARKER, A.C.J., and PATTERSON and LAZZARA, JJ., concur.